DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 10/31/2022, wherein claim 2 is cancelled and claims 1 and 3-22 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2022 has been considered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/073069 A1 (= US 2018/0305566 A1) to Sasaki et al. for the reasons set forth in the last Office action and for the following reasons. The ink compositions in Table 2, such as ink composition of example 11, apparently have no other sources of alkali ions than those coming from the 72 wt% of the emulsion liquid 2 which has no K+ ions or Li+ ions but has an estimated 0.984 wt% of NaOH. The total amount of Na+ ions in the ink composition is estimated to be about 4074 ppm. This amount is within the claimed range of 1877-6800 ppm. The ink compositions also comprise 15 wt% of a dye, 26.6 wt% of propylene glycol, which is a species of the claimed compound C, and the dye is dispersed by a styrene-(meth)acrylic copolymer (Mw 16,500, Tg 102oC, acid value 240). Claims 1, 3-10, 15-16 and 18 are therefore anticipated. The features of claims 11-14 and 17 can be found on pages 2-3. The features of claims 19-22 can be found in the examples.
Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. The claim amendment does not overcome Sasaki et al. as explained above. The declaration under 37 CFR 1.132, filed 10/31/2022, is ineffective as the rejection is anticipation-type rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762